ORDER
PER CURIAM.
Nancy Norman (hereinafter, “Norman”) owns the servient estate upon which Mark Wyne and Kim Wyne (hereinafter and collectively, “Wyne”) have an easement for ingress and egress to their property. Norman sought to obtain an injunction authorizing her to install six speed bumps on the easement and to enforce all-terrain vehicle safety provisions codified in Missouri statutes. In this bench-tried case, the trial court denied the injunction.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 586 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).